Citation Nr: 1224958	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This case was previously before the Board in January 2011 and was remanded for additional development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The purpose of this remand is to obtain clarification from a VA mental disorders physician who conducted a February 2012 VA examination. 38 C.F.R. § 4.2 (requiring that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

In the February 2012 opinion, the examiner reported that the Veteran did not have PTSD, but instead had a "massive polysubstance problem and a massive personality disorder." However, the examiner also stated that the Veteran also had depression which "may, in small part, be attributable to experiences in the Army."

The Courts have repeatedly held that the question of whether a diagnosis is linked to any incident of military service, and if so to what degree, requires medical opinion, and the Board is prohibited by law from forming its own, non-medically trained opinion. 

Because the February 2012 report is not adequate for review, the case is REMANDED to the RO/AMC for the following action:

1.Contact the Veteran and ascertain if he has received any further treatment for a mental disorder (that is not reflected in the claims folder) and request that he either provide these records or provide signed releases for the RO/AMC to obtain these records. Also advise the Veteran that because his claim remains pending, he may submit any further information as to  relevant details of an alleged assault, including dates, times, locations, his unit, the name of the assailant, whether the Veteran provided a witness statement to military police authorities, and whether he testified at an Article 32 investigation or court-martial; and allow the Veteran the opportunity to furnish any additional evidence to substantiate his claim.

2. After completion of the above and the Veteran's response, conduct any further factual development with any medical care providers, government records depositories, etc.

3. Then return the claims folder, including a copy of this remand, to the physician who conducted the February 2012 mental disorders examination. Advise the examiner of any new information provided by the Veteran or otherwise obtained regarding the facts and circumstances of the Veteran's military service. 

a. Further advise the examiner that although the February 2012 examination report includes an extensive review and verbatim copy of all significant treatment reports, and the examiner found that the Veteran did not have PTSD, the examiner provided no explanation of the basis or bases of his opinion that the Veteran's depression was related, even in part, to service. The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet.App. 345 (1998).

b. Further advise the examiner that the Courts have repeatedly held that the Board must evaluate multiple factors in the evaluation of medical opinion evidence. Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file. Prejean v. West, 13 Vet.App. 444 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet.App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet.App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). 

c. FURTHER ADVISE THE EXAMINER THAT the examiner that the term "may," as used in this matter to suggest that the Veteran's depression "may, in small part" be attributable to military service, has also been observed to mean that it may not be so attributable. Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding a claim was held not well grounded under then-applicable law where the only evidence proffered was a physician's opinion that the veteran's current symptomatology "may" be related to service, and the Court observing that the term "may" also means "may not").  

d. Request that the examiner who authored the February 2012 report again review this record, to include all factual and medical evidence previously cited, and provide a more fully explained opinion as to his findings. Specifically, the examiner must provide:

(1) A medical explanation as to the basis or bases for the conclusion that the Veteran has a depressive disorder, with specific reference to the Veteran's DOCUMENTED military history, records of past medical treatment, clinical testing and any other medically significant evidence. (The examiner is advised that as of this writing, the Veteran's account of having witnessed an assault upon another soldier struck by a pool cue is not substantiated; although his having been present in a typhoon in Thailand is substantiated).

(2) Assuming that the Veteran has a depressive disorder (or any disorder related to military service), a medical explanation of THE DEGREE of causality between the mental disorder and military service 

e. If that examiner is unavailable, the RO/AMC must schedule the Veteran for a VA examination by a clinician with appropriate expertise in mental health. The purpose of the examination is to clarify the February 2012 opinion. IF ANOTHER EXAMINER CONDUCTS AN EXAMINATION, THE RO/AMC MUST ENSURE THAT ALL OF THE ABOVE-INQUIRIES ARE PROVIDED TO THE EXAMINER, WHO MUST RESPOND TO THEM WITH A FULLY-REASONED AND FACTUALLY BASED OPINION. 

4. The RO/AMC must readjudicate the claim for entitlement to service connection for an acquired psychiatric disability.  If the benefit sought remains denied, the RO/AMC must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


